Citation Nr: 0416542	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  02-00 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).  



Procedural history

The veteran served on active duty from August 1971 to April 
1998. 

In January 2000, the RO received the veteran's claim of 
entitlement to service connection for a knee disorder 
(claimed as knee pain - degenerative cartilage).  In a March 
2001 rating decision, the RO denied the claim (denominated by 
the RO as degenerative knee condition).  The veteran 
disagreed with the March 2001 rating decision and initiated 
this appeal.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
January 2002.  

The Board notes that it is not entirely clear from the record 
whether the veteran is claiming a bilateral knee disorder or 
just a left knee disorder.  He was not specific in his 
original claim, and subsequently, he has alternately referred 
to his "knee" and to his "knees".  Although the RO in the 
March 2001 rating decision was similarly not specific, 
beginning with the July 2001 statement of the case (SOC), the 
RO began referring to a bilateral knee condition.  
Accordingly, a bilateral knee disorder has been adjudicated 
and the Board believes that such an issue is before it on 
appeal.  

The Board notes that, although the veteran requested a Board 
hearing in his January 2002 VA Form 9, he specifically 
withdrew his hearing request in an April 2004 letter, signed 
by him.  There are no other outstanding hearing requests of 
record.

Issues not on appeal

In the March 2001 rating decision, the RO granted service 
connection for a back disorder and awarded a 10 percent 
disability rating.  The RO confirmed and continued previously 
assigned noncompensable disability ratings for service 
connected sinusitis and residuals of an appendectomy.  The RO 
denied service connection for right and left inguinal 
hernias, groin pain, shoulder pain, a hand disorder, asthma 
and plantar warts.  To the Board's knowledge, the veteran has 
not disagreed with those decisions.  Accordingly, those 
issues are not within the Board's jurisdiction and they will 
be addressed no further herein.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].


FINDINGS OF FACT

1.  Competent medical evidence does not reveal that the 
veteran's left knee disorder is causally related to an injury 
or disease incurred in military service.

2.  The veteran does not have a diagnosed disorder of the 
right knee.  Competent medical evidence does not reveal that 
the veteran's claimed right knee disorder is causally related 
to an injury or disease incurred in military service.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred as a result of the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).

2.  A right knee disorder was not incurred as a result of the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted in the Introduction, although the veteran's 
presentation has not been specific, the Board assumes that he 
is seeking entitlement to service connection for right and 
left knee disorders.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans  Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the March 
2001 rating decision, by the July 2001 SOC and by the June 
2003 supplemental statement of the case (SSOC) of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

In April 2002, the RO wrote to the veteran asking him to 
identify post-service treatment providers.  The RO also 
notified the veteran of the evidence already of record.  
Moreover, a letter was sent to the veteran in October 2002 
specifically requesting that the veteran identify treatment 
received for his left knee since he was released from active 
duty.  He was also provided release forms at that time.

Even more significantly, a letter was sent to the veteran in 
January 2003 which was specifically intended to address the 
requirements of the VCAA.  The letter explained what type of 
evidence was necessary to substantiate a service connection 
claim.  Crucially, the veteran was informed by means of that 
letter as to what evidence he was required to provide and 
what evidence VA would attempt to obtain on his behalf.  The 
letter explained the elements of a service connection claim, 
and provided examples of the type of evidence that would 
substantiate those elements.  It further explained that VA 
would make reasonable efforts to help him get any relevant 
evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

The Board finds that these documents, in particular the 
January 2003 VCAA letter,  properly notified the veteran of 
the information, and medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and it properly indicated which portion of that 
information and evidence is to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letter 
requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The one year period 
has since elapsed.

A decision of the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  See 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004)   

In the present case, as noted in the Introduction the 
veteran's claim was denied in a rating decision dated in 
March 2001,  a few month after the enactment of the VCAA in 
November 2000.  In January 2003 the RO provided the veteran 
VCAA notice.  Because the VCAA notice in this case was not 
provided to the veteran prior to the initial AOJ adjudication 
denying the claim, the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.  While the Court did not address whether, 
and, if so, how, the Secretary can properly cure a defect in 
the timing of the notice, it did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in January 2003 was 
not given prior to the first VA adjudication of the claim, 
after the notice was provided, the case was readjudicated and 
a SSOC was provided to the veteran.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim.  Therefore, to decide the 
appeal under these circumstances would not be prejudicial 
error.  

The Board additionally notes that the fact that the veteran's 
claim was readjudicated by the RO in June 2003, prior to the 
expiration of the one-year period following the January 2003 
notification of the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit the 
Secretary from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the veteran identified records from Dr. S.M.  
The RO requested and obtained those records.  The veteran 
also identified treatment records from Dr. B.H.W. and the RO 
requested and obtained those records.  The RO also obtained 
the veteran's service medical records, and the veteran was 
afforded a VA examination in October 2000.  There is no 
indication that there now exists any evidence which has a 
bearing on this case which has not been obtained.  In January 
2004, the RO contacted the veteran by phone and informed him 
of the evidence already of record.  He stated that he did not 
have information to submit that was not already of record.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.103 (2003).  
The veteran was informed of his right to a hearing and was 
presented several options for presenting personal testimony.  
Although he indicated in his substantive appeal that he 
wanted a hearing, he later withdrew that request.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent Law and Regulations 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

1.  Entitlement to service connection for a left knee 
disorder.

The veteran seeks service connection for a left knee 
disorder.  He essentially contends that he suffered the onset 
of knee symptoms during service, due to gradual deterioration 
of the knee.

Factual background

The veteran's service medical records contain no reference to 
a left knee problem.

The veteran retired on April 30, 1998.  On May 5, 1998 the RO 
received his application for compensation or pension (VA Form 
21-526).  He listed nine disabilities; he did not mention the 
knees.

Of record are private medical treatment records pertaining to 
the knee starting in July 1999, at which time the veteran 
reported left knee swelling and pain over the previous month.  
He denied previous swelling.  In an August 12, 1999 follow-
up, there was a reference to "onset of initial pain about 3 
wks ago."  The veteran was noted to be a long-time runner; 
it was further noted that he had cut back to 3 miles three 
times a week because of the left knee problem.    

The veteran was referred to an orthopedic specialist; in an 
evaluation dated August 27, 1999, the veteran's past medical 
history was described as "negative".  The veteran himself 
was described as "quite active" prior to the onset of left 
knee problems two months earlier.    The impression was a 
tear of the medical meniscus.
Arthroscopic surgery was performed in October 1999.

In January 2000 the veteran filed another VA Form 21-526, in 
which he referred to the knee.  He claimed that the problem 
began in "Sept 71", which was one month after he started 
his lengthy military career.

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

There is of record competent medical evidence of a left knee 
disability.  The veteran underwent a left knee arthroscopy 
with meniscal resection in October 1999.  The first Hickson 
element is therefore met as to the left knee.

With respect to the second Hickson element, in-service 
disease or injury, a review of the service medical records 
shows no evidence of complaints of left knee symptoms during 
service, and no evidence of treatment for an injury or 
disease of the left knee during service.  Indeed, the veteran 
acknowledged that he was not treated in service for a left 
knee disorder, and he has denied trauma to the left knee.  
Although not necessarily disputing that the veteran, who 
evidently was an avid distance runner, may have experienced 
occasional knee pain during his lengthy military service, the 
Board concludes that the second Hickson element, in-service 
left knee disease or injury, is not met. 

With respect to the third Hickson element, medical nexus, the 
veteran stated in his VA Form 9 that "[t]he damage to my 
knees was not traumatic, but rather a chronic condition that 
took years to develop."  In essence, the veteran appears to 
be contending that wear and tear on the knee during service 
did not manifest itself in any identifiable knee pathology 
until after service and that service connection should be 
granted on that basis. 

It is well established that as a lay person without medical 
training the veteran is not competent to comment on medical 
matters such as the etiology of a claimed disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].    

The veteran's private physician, Dr. B.H.W., submitted a 
letter dated February 2002 which stated that he concluded 
that, since the veteran had similar problems when he was on 
active duty and these continued after his retirement, Dr. 
B.H.W. believed that the knee injury was service connected.  

The Board also observes that a February 2002 notation of Dr. 
S.R.M. stated that, while it was up to Dr. B.H.W. to 
determine, he, Dr. M., could see no connection between the 
current disability and the veteran's military service.  The 
Board places little weight of probative value on this 
statement, in light of its deference to another physician.  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  The Board will therefore evaluate Dr. B.H.W.'s 
statement in light of the evidence of record.  

Dr. B.H.W.'s opinion, in the Board's view, contains a 
critical flaw.  The Court has held on numerous occasions that 
a medical nexus opinion which is based on an unsubstantiated 
account of the veteran's in-service medical history cannot 
support a claim for service connection.  See Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) [a medical opinion that is 
based on the veteran's recitation of medical history, and 
unsupported by clinical findings, is not probative]; Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  So it is in this case.

Dr. B.H.W.'s opinion is explicitly based on the veteran's 
account that he had knee problems in service that were 
similar to what he later experienced.  In essence, 
Dr.  B.H.W. appears to have assumed that the veteran had the 
same disability in service as was diagnosed after service.  
An examiner's impression based upon an unverified factual 
premise has no probative value.  See Reonal, supra; see also 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

Crucially, the veteran's contentions with respect to the date 
of onset and severity of knee pain, which are the basis of 
Dr. B.H.W.'s opinion, are in conflict with the remainder of 
the evidence.  As noted above, the service medical records 
are silent as to any knee problems.  The Board finds it 
significant that the veteran did not mention any knee 
problems in his initial claim of entitlement to service 
connection, filed within days after he left service.  See 
Shaw v. Principi, 3 Vet. App. 365 (1992) [a veteran's delay 
in asserting a claim can constitute negative evidence that 
weighs against the claim].

Moreover, the initial reports of left knee problems, which 
have been described by the Board in the e factual background 
section above, make no mention of knee problems in service.  
In essence, those record indicate that the veteran's knee 
pathology began in July 1999 and that his previous medical 
history was "negative".
In an August 1999 treatment note, it was noted that the 
veteran had "onset of initial pain about 3wks ago."  A 
September 1999 treatment report of Dr. B.W. shows that the 
veteran's left knee had been bothering him "for 
approximately two months."  

To the extent that the veteran's current contentions that he 
experienced left knee pain during service are in conflict 
with statements to the contrary he made to treating 
physicians in 1999, the Board finds that contemporaneous 
statements made by the veteran to health care providers in 
the context of medical treatment to be more probative than 
statements made in the context of a claim for monetary 
benefits from the government.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) [interest may affect the credibility 
of testimony]; cf. Pond v. West, 12 Vet. App. 341, 346 
(1999).

In short, the Board rejects Dr. B.H.W.'s medical nexus 
opinion as originating in a flawed premise, namely that the 
veteran had similar knee problems during service and after 
service.  There is overwhelming evidence that such was not in 
fact the case.  The evidence of record clearly indicates that 
the veteran's left knee disability began in July 1999 and 
that he immediately sought medical attention therefor.  
Accordingly, the Board finds that the third Hickson element 
is not met.  

Because two of the elements required for service connection 
have not been met, the Board finds that a preponderance of 
the evidence is against a showing that the veteran's left 
knee disorder resulted from a disease or injury incurred in 
active service.  The veteran's claim of entitlement to 
service connection for a left knee disorder is denied.

Additional comments

The Board views its discussion above as sufficient to inform 
the veteran of the elements necessary to reopen his claim for 
service connection for a left knee disability.  The Board 
further wishes to convey its belief that the veteran's 
theory, namely that wear and tear over the course of his long 
military service may have caused the current knee disability, 
is not inherently implausible.  However, to satisfy the two 
missing elements he would have to submit evidence of such 
wear and tear as well as a competent medical nexus opinion 
which explains, at least, how such wear and tear could cause 
the current disability and why the disability did not 
manifest itself until after service.  See 38 C.F.R. 
§ 3.303(d), discussed in the law and regulations section 
above.    

2.  Entitlement to service connection for a right knee 
disorder.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

As an initial matter, the Board observes that it does not 
appear that the veteran in fact has a disability of the right 
knee.  Although as discussed above the record contains 
evidence of a left knee disorder, none of the post-service 
medical evidence refers to a right knee disorder or provides 
a diagnosis of a right knee disability.

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  Further, symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board therefore believes that in the absence of an 
identified disability of the right knee, Hickson element (1) 
is not met and service connection may not be granted.  See 
also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

However, for the sake of a complete discussion, the Board 
will briefly address the remaining two elements.  The Board 
has the fundamental authority to decide a claim in the 
alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).

Service medical records show that the veteran was treated in 
October 1978 for removal of sutures from his right knee.  The 
emergency room physician noted that the veteran had suffered 
a laceration of the right knee eight days earlier, which was 
well healed with no sign of infection.  There is no further 
record of treatment or complaint of right knee symptoms 
during service.  Periodic physical examinations consistently 
showed normal findings for the lower extremities.  

To the extent of the existence of the right knee laceration 
in 1978, the second Hickson element is satisfied.  However, 
no chronic disability was diagnosed in service and there is 
no further symptomatology reported for the remaining 
approximately twenty years of the veteran's service.  

With respect to the third Hickson element, the Board can 
identify no medical evidence purporting to relate any current 
right knee disorder to the veteran's military service.  The 
August 1999 nexus opinion of Dr. B.H.W. referred specifically 
to the left knee.  The opinion of Dr. S.R.M. was not specific 
as to which knee is involved; however, it was his opinion 
that there was no connection between a knee disability and 
the veteran's service.  
  
Because two of the elements required for service connection 
are not met, the Board finds that a preponderance of the 
evidence is against a showing that the veteran has a right 
knee disorder which resulted from a disease or injury 
incurred in active service.  The veteran's claim of 
entitlement to service connection for a right knee disorder 
is denied.





CONTINUED ON NEXT PAGE



ORDER

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



